                     United States Bankruptcy Court
                     Northern District of California


In re:                                                   Case No. 18-42296
                                                         Chapter 11
David L. Strenfel and Dianne Collins

____________________________________/

                 PROPOSED COMBINED PLAN OF REORGANIZATION
                         AND DISCLOSURE STATEMENT
                             (MARCH 19, 2019)

INTRODUCTION

     This is Debtor’s Combined Chapter 11 Plan of Reorganization
and Disclosure Statement (the Plan). The Plan identifies each
known creditor by name and describes how each claim will be
treated if the Plan is confirmed.

     Part 1 contains the treatment of creditors with secured
claims; Part 2 contains the treatment of general unsecured
creditors: 30% of their allowed claims in quarterly payments over
5 years. Taxes and other priority claims would be paid in full,
as shown in Part 3.

     Most creditors (those in impaired classes) are entitled to
vote on confirmation of the Plan. Completed ballots must be
received by Debtor’s counsel, and objections to confirmation must
be filed and served, no later than [TBD]. The court will hold a
hearing on confirmation of the Plan on [TBD] at [TBD].

     Attached to the Plan are exhibits containing financial
information that may help you decide how to vote and whether to
object to confirmation. Exhibit 1 includes background
information regarding Debtor and the events that led to the
filing of the bankruptcy petition and describes significant
events that have occurred during this Chapter 11 case. Exhibit
2 contains an analysis of how much creditors would likely
receive in a Chapter 7 liquidation. Exhibit 3 shows Debtor’s
monthly income and expenses. Exhibit 4 describes how much
Debtor is required to pay on the effective date of the plan.
Exhibit 5 shows Debtor’s monthly income and expenses related to
each investment property.



Individual Chapter 11
Combined Plan & Disclosure Statement                              (Version: 7/30/12)
July 30, 2012                            -1-
Case: 18-42296   Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 1 of 22
     Whether the Plan is confirmed is subject to complex legal
rules that cannot be fully described here. You are strongly
encouraged to read the Plan carefully and to consult an attorney
to help you determine how to vote and whether to object to
confirmation of the Plan.

     If the Plan is confirmed, the payments promised in the Plan
constitute new contractual obligations that replace the Debtor’s
pre-confirmation debts. Creditors may not seize their
collateral or enforce their pre-confirmation debts so long as
Debtor performs all obligations under the Plan. If Debtor
defaults in performing Plan obligations, any creditor can file a
motion to have the case dismissed or converted to a Chapter 7
liquidation, or enforce their non-bankruptcy rights. Debtor
will be discharged from all pre-confirmation debts (with certain
exceptions) if Debtor makes all Plan payments. Enforcement of
the Plan, discharge of the Debtor, and creditors’ remedies if
Debtor defaults are described in detail in Parts 5 and 6 of the
Plan.


PART 1: TREATMENT OF SECURED CREDITORS

Property to be Surrendered.
 Class   Name of Creditor                 Description of Collateral
 1A      Wheels Financial Group LLC       2012 Chevrolet Camaro
         Dba 1-800LoanMart
         15400 Sherman Way, Suite 170
         Van Nuys, CA 91406



     This claim will be treated in accordance with the
stipulation entered as Docket #33. In summary Debtor will
surrender the above collateral on or before August 28, 2019.
Pending surrender of the vehicle, debtor will pay $1,377.10 by
the 28th of each month that debtor retains possession up to the
date of surrender. The confirmation order will constitute an
order for relief from stay. Any secured claim is satisfied in
full through surrender of the collateral. Any deficiency claim
is a general unsecured claim treated in Part 2. Creditors in
these classes shall retain their interest in the collateral.
These secured claims are not impaired and are not entitled to
vote on confirmation of the Plan.




Individual Chapter 11
Combined Plan & Disclosure Statement                              (Version: 7/30/12)
July 30, 2012                            -2-
Case: 18-42296   Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 2 of 22
 Creditors’ Rights Remain Unchanged.
     Class   Name of Creditor                Description of Collateral
     1B      Freedom Mortgage Corporation    472 Bengali Court
             Bankruptcy Department           Danville, CA 94506-5046
             10500 Kincaid Drive #300
             Fishers, IN 46037
             Claim Amt. $1,187,161.48




      These creditors’ legal, equitable, and contractual rights
 remain unchanged with respect to the above collateral. The
 confirmation order will constitute an order for relief from
 stay. Creditors in these classes shall retain their interest in
 the collateral until paid in full. These secured claims are not
 impaired and are not entitled to vote on confirmation of the
 Plan.


 Debtor to Make Regular Payments and Pay Arrears Over Time.

Class        Name of      Collateral    Regular    Estimated   Interest     Monthly
             Creditor                   Monthly    Arrears     Rate on      Payment
                                        Payment                Arrears      on
                                                                            Arrears
1C           BMW Fin.     2017 BMW X5   $1,336     $3255.82    0            $3,255.82
             Services     SAV                                               paid on
             4515 N.      VIN                                               the
             Santa Fe     5UXKR6C32HO                                       effective
             Ave.         U13832                                            date of
             Dept APS                                                       the plan
             Oklahoma
             City, OK
             73118
             Claim:
             $31,322.32




      Debtor will pay the entire amount contractually due by
 making all post-confirmation regular monthly payments, and by
 paying all pre-confirmation arrears (including attorneys fees
 and late charges) with no interest in one payment on the
 effective date of the plan. To the extent arrears are determined
 to be other than as shown above, appropriate adjustments will be
 made in the number of payments. Creditors in these classes
 shall retain their interest in the collateral until paid in
 Individual Chapter 11
 Combined Plan & Disclosure Statement                                (Version: 7/30/12)
 July 30, 2012                              -3-
Case: 18-42296      Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 3 of 22
full.

     Creditors in these classes may not repossess or dispose of
their collateral so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). These secured claims are
impaired and entitled to vote on confirmation of the Plan.


     Debtor to Strip Lien to Value of Collateral and Pay Over
Time.


 Class   Name of           Collateral     Value         Interest    Monthly
         Creditor                                       Rate        Payment
 N/A




     Debtor contends that the value of the collateral is less
than the amount of the claim. Before confirmation, Debtor will
obtain an order from the court determining the value of the
above collateral. Debtor will pay as a secured claim the amount
equal to the value of the collateral. Debtor will pay the above
secured claim in full with interest from the Effective Date of
the Plan through [number] equal monthly payments. Payments will
be due on the [number] day of the month, starting [month &
year]. Any remaining amount due is a general unsecured claim
treated in Part 2. Creditors in these classes shall retain
their interest in the collateral until Debtor makes all payments
on the allowed secured claim specified in the Plan.

     Creditors in these classes may not repossess or dispose of
their collateral so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). The Court’s Guidelines
for Valuing and Avoiding Liens in Individual Chapter 11 Cases
and Chapter 13 Cases will apply. These secured claims are
impaired and are entitled to vote on confirmation of the Plan.

     Payments to claimants in these classes may continue past
the date Debtor obtains a discharge. The claimants’ rights
against its collateral shall not be affected by the entry of
discharge, but shall continue to be governed by the terms of
this Plan.


Debtor to Strip Off Lien.

Individual Chapter 11
Combined Plan & Disclosure Statement                               (Version: 7/30/12)
July 30, 2012                             -4-
Case: 18-42296   Doc# 38    Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 4 of 22
 Class    Name of Creditor        Collateral                       Amount Due
 N/A



     Prior to confirmation, Debtor will obtain an order(s) or
stipulation(s) fixing the secured amount of the above creditors’
claims at zero. Debtor will pay nothing to those creditors as
secured claims. Any claim of a creditor whose lien is stripped
is a general unsecured claim treated in Part 2. Creditors in
these classes shall retain their interest in the collateral
consistent with the Court’s Guidelines for Valuing and Avoiding
Liens in Individual Chapter 11 Cases and Chapter 13 Cases.

     Creditors in these classes may not repossess or dispose of
their collateral so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). The Court’s Guidelines
for Valuing and Avoiding Liens in Individual Chapter 11 Cases
and Chapter 13 Cases will apply. These secured claims are
impaired and are entitled to vote on confirmation of the Plan.


Debtor to Adjust Terms and Pay Amount Due in Full Over Time.

 Class   Name of           Collateral     Amount       Interest    Monthly    Term
         Creditor                         Due          Rate        Payment
 1D      IRS               472 Bengali
                           Court          491,850.02   6.0         8,198      5YRS.
                           Danville, CA
                           94506-5046
 1E      FTB               472 Bengali
                           Court          $25,978.43   9.0         1,677      5YRS.
                           Danville, CA
                           94506-5046



     Debtor will pay the entire amount contractually due with
interest through 60 equal monthly payments, due the 20th day of
the month, starting June 20, 2019 on the above secured claims.
Creditors in these classes shall retain their interest in the
collateral until Debtor makes all payments on the allowed
secured claim specified in the Plan.

     Creditors in these classes may not repossess or dispose of
their collateral so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). These secured claims are

Individual Chapter 11
Combined Plan & Disclosure Statement                               (Version: 7/30/12)
July 30, 2012                             -5-
Case: 18-42296   Doc# 38    Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 5 of 22
impaired and are entitled to vote on confirmation of the Plan.

     Payments to claimants in these classes may continue past
the date Debtor obtains a discharge. The claimants’ rights
against its collateral shall not be affected by the entry of
discharge, but shall continue to be governed by the terms of
this Plan.


Property to be Sold.

 Class    Name of Creditor      Collateral          Value of            Monthly
                                                    Collateral          Payment
 N/A




     Debtor will sell the above collateral by [month and year],
paying secured creditors from the proceeds of the sale. Debtor
will file a motion for approval of any such sale on 28 days
notice to lien holders. Unless the court orders otherwise, a
lienholder whose lien is not in bona fide dispute may credit bid
the amount of its lien at the sale. Any deficiency claim is a
general unsecured claim treated in Part 2.

     Debtor will make the following monthly payments pending the
closing of the sale, due the [number] day of the month, starting
[month & year].

     Creditors in these classes may not repossess or dispose of
their collateral so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). These secured claims are
impaired and are entitled to vote on confirmation of the Plan.


PART 2: TREATMENT OF GENERAL UNSECURED CREDITORS

Class 2(b). [Other] General Unsecured Claims.
Name of Creditor                 Amount of      Disputed   Amount to       Quarterly
                                 Claim            Y/N      be Paid        Payment

Barclays Bank Delaware
Attn: Correspondence             $ 5,397.00     N          $1,619.00      $    81.00
PO Box 8801
Wilmington, DE 19899



Individual Chapter 11
Combined Plan & Disclosure Statement                              (Version: 7/30/12)
July 30, 2012                            -6-
Case: 18-42296   Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 6 of 22
BMW Financial Services, LLC
4515 N Santa Fe Avenue, Dept.     $   9243.29    N          $2,773.00      $    139.00
APS
Oklahoma City, OK 73118
Capital One Bank NA
(American InfoSource as           $   6015.79    N          $1,805.00      $     90.00
Agent)
PO Box 71083
Charlotte, NC 28272-1083
Cash Call, Inc.
c/o Weinstein & Riley, PS         $22,911.39     N          $6,873.00      $    344.00
2001 Western Avenue, Ste 400
Seattle, WA 98121
Cash Call, Inc.
c/o Weinstein & Riley, PS         $10,390.65     N          $3,117.00      $    156.00
2001 Western Avenue, Ste 400
Seattle, WA 98121
Cavalry SPV 1, LLC                $ 3,542.31     N          $1,063.00      $     53.00
500 Summit Lake Drive #400
Valhalla, NY 10595
Chase Card Services
Correspondence Department         $ 5,747.00     N          $1,724.00      $     86.00
PO Box 15298
Wilmington, DE 19850
Citibank
PO Box 6077                       $ 3,542.31     N          $1,063.00      $     53.00
Sioux Falls, SD 57117
Directly, LLC
By American InfoSource –          $    576.74    N          $   173.00     $       9.00
agent
4515 N. Santa Fe Avenue
Oklahoma City, OK 73118
Franchise Tax Board
Bankruptcy Section MS A340        $ 9,900.94     N          $2,970.00      $    149.00
PO Box 2952
Sacramento, CA 95812
Hersh Family Law Practice
456 Montgomery Street             $49,924.08     N          $14,977.00     $    749.00
17th Floor
San Francisco, CA 94104
Internal Revenue Service
Centralized Insolvency            $77,192.19     N          $ 3,158.00     $ 1,158.00
PO Box 7346
Philadelphia, PA 19191-7346
Jane Grossman Reporting
1939 Harrison Street, Ste 460     $ 6,820.84     N          $ 2,046.00     $    102.00
Oakland, CA 94612




Individual Chapter 11
Combined Plan & Disclosure Statement                               (Version: 7/30/12)
July 30, 2012                             -7-
Case: 18-42296   Doc# 38    Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 7 of 22
Jefferson Capital Systems LLC     $ 6,618.84     N          $1,986.00      $     99.00
PO Box 7999
Saint Cloud, MN 56302-9617
NCB Management Services, Inc.
PO Box 1099                       $ 4,188.72     N          $1,257.00      $     63.00
Langhorne, PA 19047
Nicholas G. Soter
459 Fulton Street, Suite 300      $    957.60    N          $   287.00     $     14.00
San Francisco, CA 94102
One Main                          $    851.13    N          $   255.00     $     13.00
PO Box 3251
Evansville, IN 47731
Parks Law Group
140 Geary Street, 7th Floor       $18,637.00     N          $   5,591.00   $    280.00
San Francisco, CA 94108
Pinnacle Credit Services, LLC
Resurgent Capital Services        $    547.82    N          $     164.00   $       8.00
PO Box 10587
Greenville, SC 29603-0587
Portfolio Recovery Associates     $ 1,605.00     N          $     482.00   $     24.00
PO Box 41067
Norfolk, VA 23541
Wells Fargo Bank Card             $ 1,884.07     N          $     565.00   $     28.00
Services
PO Box 10438, MAC F8235-02F
Des Moines, IA 50306-0438

Zachary Fechheimer                                          $   1,983.00   $     99.00
2005 Lyon Street                  $ 6,610.56     N
San Francisco, CA 94115
                 TOTAL            $253,114.27               $ 75,934.00        3,797.00


     Allowed claims of general unsecured creditors (including
allowed claims of creditors whose executory contracts or
unexpired leases are being rejected under this Plan) shall be
paid as follows:

      Percent Plan. Creditors will receive 30 percent of their
      allowed claim in 20 equal quarterly installments, due on
      the 20th day of the quarter, starting June 2019.

     Creditors in this class may not take any collection action
against Debtor so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). This class is impaired
and is entitled to vote on confirmation of the Plan. Debtor has
indicated above whether a particular claim is disputed.


Individual Chapter 11
Combined Plan & Disclosure Statement                               (Version: 7/30/12)
July 30, 2012                             -8-
Case: 18-42296    Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 8 of 22
PART 3: TREATMENT OF PRIORITY AND ADMINISTRATIVE CLAIMS
(a) Professional Fees.

     Debtor will pay the following professional fees in full on
the Effective Date, or upon approval by the court, whichever is
later.

 Name and Role of Professional                            Estimated Amount
 William F. McLaughlin/Craig V. Winslow                   $5,000.00




 Name and Role of Professional       Estimated       Payment          Number of
                                     Amount          Amount           Payments
 None



     Professionals may not take collection action against Debtor
so long as Debtor is not in material default under the Plan
(defined in Part 6(c)). Estate professionals are not entitled
to vote on confirmation of the Plan.

(b) Other Administrative Claims. Debtor will pay other allowed
claims entitled to priority under section 503(b) in full on the
Effective Date; except expenses incurred in the ordinary course
of Debtor’s business or financial affairs, which shall be paid
when normally due and payable (these creditors are not listed
below). All fees payable to the United States Trustee as of
confirmation will be paid on the Effective Date; post-
confirmation fees to the United States Trustee will be paid when
due.

     Administrative Creditors may not take any collection action
against Debtor so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). Administrative claimants
are not entitled to vote on confirmation of the Plan.

 Name of Administrative Creditor          Estimated Amount of Claim

 None




Individual Chapter 11
Combined Plan & Disclosure Statement                              (Version: 7/30/12)
July 30, 2012                            -9-
Case: 18-42296   Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 9 of 22
(c) Tax Claims. Debtor will pay allowed claims entitled to
priority under section 507(a)(8) in full over time with interest
(at the non-bankruptcy statutory interest rate) in equal
amortizing payments in accordance with section 511 of the
Bankruptcy Code. Payments will be made monthly, due on the 20th
day of the month, starting June 2019. To the extent amounts
owed are determined to be other than as shown below, appropriate
adjustments will be made in the number of payments.

     Priority tax creditors may not take any collection action
against Debtor so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). Priority tax claimants
are not entitled to vote on confirmation of the Plan.
 Name of Creditor             Estimated    Statutory       Payment       Number of
                              Amount of    Interest        Amount        Payments
                              Claim        Rate
 Franchise Tax Board          32,730.68    9%              751           51




PART 4:   EXECUTORY CONTRACTS AND UNEXPIRED LEASES
(a) Executory Contracts/Unexpired Leases Assumed. Debtor
assumes the following executory contracts and/or unexpired
leases upon confirmation of this Plan and will perform all pre-
confirmation and post-confirmation obligations thereunder.
Post-confirmation obligations will be paid as they come due.
Pre-confirmation arrears will be paid [select one] [in full on
the Effective Date] in [number] equal [monthly/quarterly]
installments beginning on the first day of [month & year].

 Name of         Description of      Estimated      Installment      Number of
 Counter-        Contract/Lease      Total Cure     Amount           Installments
 Party                               Amount
 BMW             BMW Lease Payment   $3,255.82      $3,255.82        1


(b) Executory Contracts/Unexpired Leases Rejected. Debtor
rejects the following executory contracts and/or unexpired
leases and surrenders any interest in the affected property, and
allows the affected creditor to obtain possession and dispose of
its property, without further order of the court. Claims
arising from rejection of executory contracts have been included
in Class 2 (general unsecured claims).

 Name of Counter-Party                    Description of Contract/Lease

Individual Chapter 11
Combined Plan & Disclosure Statement                              (Version: 7/30/12)
July 30, 2012                           -10-
Case: 18-42296    Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 10 of
                                          22
 None



(c) Executory contracts and unexpired leases not specifically
assumed or rejected above will be deemed [select one]
[assumed/rejected].


PART 5: DISCHARGE AND OTHER EFFECTS OF CONFIRMATION
(a) Discharge. Debtor shall not receive a discharge of debts
until Debtor makes all payments due under the Plan or the court
grants a hardship discharge.

(b) Vesting of Property. On the Effective Date, all property
of the estate and interests of the Debtor will vest in the
reorganized Debtor pursuant to § 1141(b) of the Bankruptcy Code
free and clear of all claims and interests except as provided in
this Plan, subject to revesting upon conversion to Chapter 7 as
provided in Part 6(f) below.

(c) Plan Creates New Obligations. Except as provided in
Part 6(d) and (e), the obligations to creditors that Debtor
undertakes in the confirmed Plan replace those obligations to
creditors that existed prior to the Effective Date of the Plan.
Debtor’s obligations under the confirmed Plan constitute binding
contractual promises that, if not satisfied through performance
of the Plan, create a basis for an action for breach of contract
under California law. To the extent a creditor retains a lien
under the Plan, that creditor retains all rights provided by
such lien under applicable non-Bankruptcy law.


PART 6: REMEDIES IF DEBTOR DEFAULTS IN PERFORMING THE PLAN

(a) Creditor Action Restrained. The confirmed Plan is binding
on every creditor whose claims are provided for in the Plan.
Therefore, even though the automatic stay terminates on the
Effective Date with respect to secured claims, no creditor may
take any action to enforce either the pre-confirmation
obligation or the obligation due under the Plan, so long as
Debtor is not in material default under the Plan, except as
provided in Part 6(e) below.

(b) Obligations to Each Class Separate. Debtor’s obligations
under the Plan are separate with respect to each class of
creditors. Default in performance of an obligation due to

Individual Chapter 11
Combined Plan & Disclosure Statement                             (Version: 7/30/12)
July 30, 2012                          -11-
Case: 18-42296   Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 11 of
                                         22
members of one class shall not by itself constitute a default
with respect to members of other classes. For purposes of this
Part 6, the holders of all administrative claims shall be
considered to be a single class, the holders of all priority
claims shall be considered to be a single class, and each non-
debtor party to an assumed executory contract or lease shall be
considered to be a separate class.

(c) Material Default Defined. If Debtor fails to make any
payment, or to perform any other obligation required under the
Plan, for more than 10 days after the time specified in the Plan
for such payment or other performance, any member of a class
affected by the default may serve upon Debtor and Debtor’s
attorney (if any) a written notice of Debtor’s default. If
Debtor fails within 30 days after the date of service of the
notice of default either: (i) to cure the default; (ii) to
obtain from the court an extension of time to cure the default;
or (iii) to obtain from the court a determination that no
default occurred, then Debtor is in Material Default under the
Plan to all the members of the affected class.

(d) Remedies Upon Material Default. Upon Material Default, any
member of a class affected by the default: (i) may file and
serve a motion to dismiss the case or to convert the case to
Chapter 7; or (ii) without further order of the court has relief
from stay to the extent necessary, and may pursue its lawful
remedies to enforce and collect Debtor’s pre-confirmation
obligations.

(e) Claims not Affected by Plan. Upon confirmation of the
Plan, and subject to Part 5(c), any creditor whose claims are
left unimpaired under the Plan may, notwithstanding paragraphs
(a), (b), (c), and (d) above, immediately exercise all of its
contractual, legal, and equitable rights, except rights based on
default of the type that need not be cured under section
1124(2)(A) and (D).

(f) Effect of Conversion to Chapter 7. If the case is at any
time converted to one under Chapter 7, property of the Debtor
shall vest in the Chapter 7 bankruptcy estate to the same extent
provided for in section 348(f) of the Bankruptcy Code upon the
conversion of a case from Chapter 13 to Chapter 7.

(g) Retention of Jurisdiction. The bankruptcy court may
exercise jurisdiction over proceedings concerning: (i) whether
Debtor is in Material Default of any Plan obligation; (ii)
whether the time for performing any Plan obligation should be

Individual Chapter 11
Combined Plan & Disclosure Statement                             (Version: 7/30/12)
July 30, 2012                          -12-
Case: 18-42296   Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 12 of
                                         22
extended; (iii) adversary proceedings and contested matters
pending as of the Effective Date or specifically contemplated in
this Plan to be filed in this court (see Part 7(f)); (iv)
whether the case should be dismissed or converted to one under
Chapter 7; (v) any objections to claims; (vi) compromises of
controversies under Fed. R. Bankr. Pro. 9019; (vii) compensation
of professionals; and (viii) other questions regarding the
interpretation and enforcement of the Plan.


PART 7: GENERAL PROVISIONS
(a) Effective Date of Plan. The Effective Date of the Plan is
the fifteenth day following the date of the entry of the order
of confirmation, if no notice of appeal from that order has been
filed. If a notice of appeal has been filed, Debtor may waive
the finality requirement and put the Plan into effect, unless
the order confirming the Plan has been stayed. If a stay of the
confirmation order has been issued, the Effective Date will be
the first day after that date on which no stay of the
confirmation order is in effect, provided that the confirmation
order has not been vacated.

(b) Disputed Claim Reserve. Debtor will create a reserve for
disputed claims. Each time Debtor makes a distribution to the
holders of allowed claims, Debtor will place into a reserve the
amount that would have been distributed to the holders of
disputed claims if such claims had been allowed in the full
amount claimed. If a disputed claim becomes an allowed claim,
Debtor shall immediately distribute to the claimant from the
reserve an amount equal to all distributions due to date under
the plan calculated using the amount of the allowed claim. Any
funds no longer needed in reserve shall be returned to Debtor.

(c) Cramdown. Pursuant to section 1129(b) of the Bankruptcy
Code, Debtor reserves the right to seek confirmation of the Plan
despite the rejection of the Plan by one or more classes of
creditors.

(d) Severability. If any provision in the Plan is determined
to be unenforceable, the determination will in no way limit or
affect the enforceability and operative effect of any other
provision of the Plan.

(e) Governing Law. Except to the extent a federal rule of
decision or procedure applies, the laws of the State of
California govern the Plan.


Individual Chapter 11
Combined Plan & Disclosure Statement                             (Version: 7/30/12)
July 30, 2012                          -13-
Case: 18-42296   Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 13 of
                                         22
(f)     Lawsuits.

     Debtor believes that causes of action for fraudulent
transfers, voidable preferences, or other claims for relief
exist against the following parties:

        Party       Creditor       Nature of        Amount of      Will Debtor
                       Y/N           Claim            Claim         Prosecute
                                                                     Action?
                                                                       Y/N
 None



(g) Notices. Any notice to the Debtor shall be in writing, and
will be deemed to have been given three days after the date sent
by first-class mail, postage prepaid and addressed as follows:

(h) Post-Confirmation United States Trustee Fees. Following
confirmation, Debtor shall continue to pay quarterly fees to the
United States Trustee to the extent, and in the amounts,
required by 28 U.S.C. § 1930(a)(6). So long as Debtor is
required to make these payments, Debtor shall file with the
court quarterly reports in the form specified by the United
States Trustee for that purpose.

(i) Deadline for § 1111(b) Election. Creditors with an allowed
secured claim can make a timely election under section 1111(b)
no later than 14 days before the first date set for the hearing
on confirmation of the Plan.

Dated: 03/19/2019

                                           /s/ David Strenfel
                                           Debtor

                                           /s/ Dianne Collins
                                           Debtor

                                           /s/ William F. McLaughlin
                                           Attorney for Debtor

                                           /s/ Craig V. Winslow
                                           Attorney for Debtor




Individual Chapter 11
Combined Plan & Disclosure Statement                             (Version: 7/30/12)
July 30, 2012                          -14-
Case: 18-42296   Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 14 of
                                         22
Attorney Certification

     I, William F. McLaughlin, am legal counsel for the Debtor(s)
in the above-captioned case and hereby certify the following: (i)
the foregoing plan is a true and correct copy of the Individual
Chapter 11 Combined Plan and Disclosure Statement promulgated by
the Northern District of California, San Francisco Division, on
July 30, 2012 (the “Standard-Form Plan”); and (ii) except as
specified below, there have been no alterations or modifications
to any provision of the Standard-Form Plan.

     The following provisions of the Standard-Form Plan have been
altered or otherwise modified.

PAGE 2: ADD This claim will be treated in accordance with the
stipulation entered as Docket #33. In summary Debtor will
surrender the above collateral on or before August 28, 2019.
Pending surrender of the vehicle, debtor will pay $1,377.10 by
the 28th of each month that debtor retains possession up to the
date of surrender.

PAGE 3: Altered paragraph treatment to state different payment
of arrearage from form plan to: Debtor will pay the entire amount
contractually due by making all post-confirmation regular monthly
payments, and by paying all pre-confirmation arrears (including
attorneys fees and late charges) with no interest in one payment
on the effective date of the plan.

PAGE 7:   Delete Class 2(a) provisions for small claims.

PAGE 8:   Delete Pot Plan language

PAGE 9:   Regarding Professional Fees: delete the following:
           The following professionals have agreed to accept
payment over time as follows. Payments will be made [monthly/
quarterly], due on the [number] day of the [month/quarter],
starting [month & year] or upon approval by the court, whichever
is later.

     I declare that the foregoing is true and correct.                  Executed
this 19th day of March, 2019.

                                            /s/William F. McLaughlin
                                           Attorney for Debtor(s)



Individual Chapter 11
Combined Plan & Disclosure Statement                             (Version: 7/30/12)
July 30, 2012                          -15-
Case: 18-42296   Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 15 of
                                         22
Exhibit 1 - Events That Led To Bankruptcy

 Debtors are employed as nurses for Kaiser Permanente.                   Mr.

 Strenfel works an additional position as an on-call cardiac care

 nurse for a local hospital.

      Debtors’ financial difficulties arose during and after a

 protracted and complicated legal effort to obtain custody of one

 of their grandchildren.         During that period Mr. Strenfel

 underwent two heart procedures requiring the insertion of valve

 stints to alleviate heart vessel blockage.

      In order to cover the costs of caring for the grandchildren,

 the $100,000 plus legal fees in the custody litigation and the

 medical expenses and special care costs for one of their own

 children recovering from a traumatic event, the debtors incurred

 significant debt from credit cards and short term high interest

 loans.    Debtors also incurred significant income tax liability

 for under withholding over several tax years.

      While debtors reached a payment agreement with the IRS, they

 could not reach an agreement with the FTB resulting in a wage

 attachment of Mr. Strenfel’s earnings.               The debtors also fell

 behind in the mortgage payments.            All of these financial

 stresses combined to cause the debtors to file the instant

 bankruptcy case.          The debtors believe that their combined

 incomes should enable them to propose a plan that pays all of

 their tax liability in full within the time limits afforded by
Individual Chapter 11
Combined Plan & Disclosure Statement                                (Version: 7/30/12)
July 30, 2012                           -16-
Case: 18-42296   Doc# 38    Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 16 of
                                          22
 the Bankruptcy Code and pay a significant dividend to the

 unsecured creditors.




Individual Chapter 11
Combined Plan & Disclosure Statement                               (Version: 7/30/12)
July 30, 2012                          -17-
Case: 18-42296   Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38   Page 17 of
                                         22
Exhibit 2 - What Creditors Would Receive if the Case Were
Converted to a Chapter 7

Real Property #1: 472 Bengali Court, Danville, CA 94506-5046
 Fair Market             Liens          Cost of   Resulting      Amt of            Net
    Value                                Sale     Income Tax    Exemption        Proceeds

 $1,653,075      1st$1,187,161       $115,715     None         100,000          0.00
 (Redfin         (Freedom Mtg)
 Est.
 3/2019)

                 2nd      IRS
                 $491,850

                 3rd FTB
                 25,978

Personal Property:
           Description             Liquidation     Secured      Amt of             Net
                                      Value         Claim      Exemption         Proceeds
 Cash/Checking Accounts           1250                         N/A              1,250.00
 Automobile #1: 2012 Chev         13,048          13,048       N/A                  0.00
 Camaro
 Automobile #2: 2017 BMW          N/A             31,322       N/A                  0.00
 Leased Automobile
 Household Furnishings            6,500                        8,500                0.00
 Jewelry                          7,500                        7,500                0.00
 Equipment (Diving)                  750                       N/A                750.00
 Stocks / Investments
 Other Personal Property          2,000                        N/A
 Firearm                                                                        2,000.00
 401 K Vanguard                   36,999                       36,999                  0.00
 Retirement of David
 Strenfel
 401 K Vanguard                   10,000                       10,000                  0.00
 Retirement of Dianne
 Collins
 TOTAL                                                                          $4,000.00


 Net Proceeds of Real Property and Personal Property                            4,000
 Recovery from Preferences / Fraudulent Conveyances                     [ADD]   0.00
 Chapter 7 Administrative Claims                                [SUBTRACT]      0.00
 Chapter 11 Administrative Claims                               [SUBTRACT]      5,000
Individual Chapter 11
Combined Plan & Disclosure Statement                                       (Version: 7/30/12)
July 30, 2012                                -18-
Case: 18-42296         Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38      Page 18 of
                                               22
 Priority Claims                                            [SUBTRACT]    32,730
 Chapter 7 Trustee Fees                                     [SUBTRACT]    0.00
 Chapter 7 Trustee’s Professionals                          [SUBTRACT]    0.00
 NET FUNDS AVAILABLE FOR DISTRIBUTION TO UNSECURED CREDITORS              0.00


 Estimated Amount of Unsecured Claims                                     $253,114
 Percent Distribution to Unsecured Creditors Under Proposed Plan                   15%
 Percent Distribution to Unsecured Creditors Under Liquidation                       0%
 Analysis



Exhibit 3 - Monthly Income and Expenses

 Income                                                                    Amount
 Gross Employment Income                                                  32,000

 Gross Business Income                                                      0.00
 [OTHER INCOME - DESCRIBE]                                                  0.00

 Positive Cash Flow on Investment Property (Exhibit 5, Line A)              0.00
 A. Total Monthly Income                                                  32,000


 Expenses                                                                  Amount
 Includes Plan Payments on Secured Claims for Residence and Car
 Payroll Taxes and Related Withholdings                                       0.00
 Retirement Contributions (401k, IRA, PSP)                                  460.00

 Shelter Expenses (rent/mortgage ($7,807), insurance (inc),               9,942.00
 taxes (inc), utilities: PG&E $550; Refuse $115;Water $100;
 Cable 350)
 (Total Arrearages on Principal Residence are $0.00)
 Household Expenses (food $1500); Cleaning ($200); Home Warranty          2,175.00
 ($65); ADT ($60); Cell Phones ($315).
 Transportation Expenses (car payments ($3,127), insurance                4,642.00
 ($200), fuel/maintenance ($800), tolls,Parking, Lyft ($515)
 Personal Expenses (e.g. recreation, clothing, laundry, medical)            690.00
 Alimony / Child Support                                                      0.00
 Other Expenses:    Special Needs Expenses for two children               1,400.00
 Negative Cash Flow on Investment Property (Exhibit 5, Line B)                0.00
 Plan Payments for IRS and FTB Secured Liens on Residence.                9,875.00
 B. Total Monthly Expenses                                                29,184.00


Individual Chapter 11
Combined Plan & Disclosure Statement                                 (Version: 7/30/12)
July 30, 2012                            -19-
Case: 18-42296     Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38    Page 19 of
                                           22
 C. Disposable Income (Line A - Line B)                                   2,816.00


 Plan Payments                                                             Amount
 Plan Payments Not Included in Calculating Disposable Income
 Administrative Claims                                                        0.00

 Priority Claims                                                            751.00

 General Unsecured Creditors                                              1,266.00


 D. Total Plan Payments
                                                                          2,017.00


 E. Plan Feasibility (Line C - Line D)
 (Not feasible if less than zero)                                           799.00




Individual Chapter 11
Combined Plan & Disclosure Statement                                 (Version: 7/30/12)
July 30, 2012                            -20-
Case: 18-42296     Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38    Page 20 of
                                           22
Exhibit 4 - Effective Date Feasibility

Can the Debtor Make the Effective Day Payments?
                                                             Amount          Amount
 A. Projected Total Cash on Hand on Effective Date                        20,000.00
    Payments on Effective Date
      Unclassified Claims                                      0.00
      Administrative Expense Claims                        5,000.00
      Priority Claims                                        751.00
      Small Claims (Class 2(a))                                0.00

      U.S. Trustee Fees                                        0.00
 B. Total Payments on Effective Date                                      5,751.00

 C. Net Cash on Effective Date (Line A - Line B)
 (Not feasible if less than zero)                                         14,249.00




Individual Chapter 11
Combined Plan & Disclosure Statement                                  (Version: 7/30/12)
July 30, 2012                           -21-
Case: 18-42296   Doc# 38    Filed: 03/19/19 Entered: 03/19/19 23:06:38     Page 21 of
                                          22
Exhibit 5 - Investment Property Analysis


Properties with Positive Monthly Cash-Flow:
Real Property #1 Income: N/A
   Rental             Mortgage         Insurance     Property       Other         Net Income
   Income                                             Taxes        Expenses

                 1st                                                              N/A
                     nd
                 2

                 3rd




 A. Total Positive Cash Flow                                                     N/A



Properties with Negative Monthly Cash-Flow:
Real Property #3 Income: N/A
   Rental             Mortgage         Insurance     Property       Other         Net Income
   Income                                             Taxes        Expenses

                 1st                                                              N/A
                 2nd

                 3rd




 B. Total Negative Cash Flow                                                     N/A




Individual Chapter 11
Combined Plan & Disclosure Statement                                          (Version: 7/30/12)
July 30, 2012                                   -22-
Case: 18-42296            Doc# 38   Filed: 03/19/19 Entered: 03/19/19 23:06:38     Page 22 of
                                                  22
